DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada WO/2014/027395 (‘395).
            With respect to claim 1, Okada teaches a mother board comprising a plurality of organic EL elements (see English abstract, English translation, and figs. 1-5),
wherein each of the plurality of organic EL elements has a configuration in which a first electrode layer 15, an organic functional layer 16, and a second electrode layer 17 are sequentially stacked on a rectangular support substrate 14 having a first side (right) and a second side (left) extending substantially in parallel to each other and a third side (top) and a fourth side (bottom) extending substantially in parallel to each other,
wherein each of the plurality of organic EL elements includes a first terminal 13 that is electrically connected to the first electrode layer and a second terminal 13 that is electrically connected to the second electrode layer, 
wherein neighboring organic EL elements are arranged so that the first tenninal and the second terminal face each other, and

With respect to claim 2, Okada teaches the first terminal is disposed close to the first side and the second terminal is disposed close to the second side.  
With respect to claim 3, Okada teaches wherein the first terminal is disposed close to the third side and the fourth side, wherein the second terminal is disposed close to the third side and the fourth side, and wherein the first terminal and the second terminal are disposed to face each other in a direction in which the third side and the fourth side extend at positions close to the third side and the fourth side.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada WO/2014/027395 (‘395) as applied to claims 1-3 above, and further in view of WO/2014/192543 (‘543).
With respect to claims 6-10, Okada fails to teach cutting the mother board.
‘543 teaches forming lighting element or elements by cutting the larger substrate or board having a plurality of lighting elements. See para 14-57 and figs. 4-5.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of ‘543 into the device of Okada to achieve devices having various different sizes and numbers of lighting units.

However, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to form the first light unit in the lateral direction and the second lighting unit in vertical direction to achieve the flexibility in forming various sizes and numbers of the lighting units.
With respect to claim 5, Okada teaches forming the first and second lighting units (first and second rows) having J and K organic EL elements in lateral direction but fail to teach forming the first light unit having EL elements in the lateral direction and the second lighting unit having EL elements in the lateral direction and EL elements in vertical direction.
However, It would have been obvious to one of ordinary skill in the art of making semiconductor devices the first light unit having EL elements in the lateral direction and the second lighting unit having EL elements in the lateral direction and EL elements in vertical direction to achieve the flexibility in forming various sizes and numbers of the lighting units.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814